Citation Nr: 1144137	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

The propriety of a May 1, 2005, reduction of the evaluation for residuals of prostate cancer, status-post prostatectomy and radiation with urethral stricture, from 100 percent to 40 percent, to include the proper evaluation of the residuals since cessation of radiation treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from April 1965 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting private treatment records and providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant case was previously remanded by the Board for additional development in August 2010.  Specifically, the Board determined that the Veteran should be provided a VA examination addressing the severity of the residuals of prostate cancer and should also be requested to provide additional outstanding private treatment records since April 2007 or the appropriate medical release to allow VA to obtain these records.  

A review of the claims file reveals the Veteran was provided a VA examination in November 2010 to determine the current severity of residuals of prostate cancer.  However, it appears the Veteran was not requested to provide records of any private medical treatment for such residuals since April 2007.  This is significant because the record is unclear regarding the Veteran's history of pad usage from April 2007 to the November 2010 VA examination.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with unfortunate additional delay, is necessary to provide the Veteran an opportunity to submit private treatment records pertaining to treatment for residuals of prostate cancer since April 2007.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all medical care providers who have treated him for residuals of prostate cancer since April 2007.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to such treatment for incorporation into the record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


